356 S.W.3d 882 (2012)
John T. WORDS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73043.
Missouri Court of Appeals, Western District.
January 17, 2012.
S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen Kramer, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, ALOK AHUJA and MARK D. PFEIFFER, Judges.

ORDER
PER CURIAM.
John Words appeals the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Words contends the motion court clearly erred in denying his claim that plea counsel was ineffective in failing to advise him about the waiver of a statute of limitations defense. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court's judgment.
AFFIRMED. Rule 84.16(b).